In a negligence action to recover damages for personal injuries, etc., defendants Lilly Transportation *915Corp. and the City of New York appeal, as limited by the brief of the city and the letter and affidavit of counsel for defendant Lilly, dated April 14, 1977 and March 11, 1977, respectively, from so much of a judgment of the Supreme Court, Kings County, dated December 23, 1975, as is in favor of plaintiff Carol Florence and against them, upon a jury verdict. Judgment reversed insofar as appealed from, on the law, and as between plaintiff Carol Florence individually and defendants-appellants, action severed and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after entry of the order to be made hereon, plaintiff Carol Florence shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor from $270,561.65 to $125,000, and to the entry of an amended judgment accordingly, in which event, the judgment in her favor, as so reduced and amended, is affirmed, without costs or disbursements. In this case, after subtracting the conceded medical expenses of $64,264.35, the loss of services part of the mother’s claim comes to $206,297.30. This amounts to over $14,000 for each year of the child’s minority (age 6V2 to age 21). The amount of the verdict on the mother’s derivative claim is not warranted on this record and is excessive to the extent indicated herein. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.